We have carefully examined the record and assignments of error in this case, and find that the questions presented in the instant case are identical with those presented and dealt with in Corona Coal Co. v. Hooker, 85 So. 477;1 Corona Coal Co. v. King, 85 So. 479,2 and Corona Coal Co. v. Wright,85 So. 480,3 and, on the authority of those cases, the judgment of the circuit court will be affirmed. Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
1 204 Ala. 221.
2 204 Ala. 223.
3 204 Ala. 224.